Order entered April 21, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00834-CV

            LIZA WILDMAN, INDIVIDUALLY AND AS
     TRUSTEE OF THE SPRINGMAN-WILDMAN TRUST, Appellant

                                      V.

            ANNETTE PATRIZI AND ERIC PATRIZI, Appellees

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-02529-2018

                                    ORDER

      Before the Court is appellees’ April 19, 2021 unopposed motion for an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to June 8, 2021. We caution appellees that further extension

requests will be disfavored.


                                           /s/   CRAIG SMITH
                                                 JUSTICE